DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claim(s) 1, 2, 9, 32 and 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0163144 A1) in view of Roosch (US 2012/0012435 A1).

Regarding Claim 1, Lee teaches a money handling apparatus (1), as illustrated in figure 1, for example, comprising:
a first storage (40-47, 50) which stores money and disposed inside a safe housing (70), as illustrated in figure 1, for example, and a second storage (40-47, 50) as illustrated in figures 2-24, which stores money in the form of banknotes/cash/media/paper money, bills, as mentioned at paragraph 39, and which is attachable and detachable from a body of the apparatus inside the safe housing (70); a recognition unit (25) which is operable to recognize the money passing therethrough; a transporter (151-157) which includes a first route i.e., route (A), as illustrated in figure 12, for the money that passes through the recognition unit, i.e., discrimination unit (25), as illustrated in figures 2, 3, 5-8, 10, 12, 15, 17 and 20-24, and a second route (B), as illustrated in figure 12, as illustrated in figures 4, 9, 11 and 18, for the money that does not pass through the recognition unit (25), as mentioned at paragraphs 166-168, for example, and as illustrated at figure 1, for example, wherein the transporter (151-157) is operable to transport the money from the first storage to the second storage (40-47, 50) along either the first route (B) or the second route (A); and
a controller (14, 16), as mentioned at paragraphs 45, 152 and 306, and as illustrated in figures 1 and 13, which selects either the first route (B) or the second route (A) for the money in accordance with a specific condition, i.e, a collection command entered from the user interface (12), as mentioned at paragraph 142,  when a collection process of storing the money fed from the first storage into the second storage is performed, as illustrated in figure 9 and as mentioned at paragraphs 139-147, for example reproduced as follows.
[0139] <Collection Process>
[0140] FIG. 9 is a view illustrating transfer of the medium in the medium collection process using the additional function cassette according to the first embodiment.
[0141] Referring to FIG. 9, the additional function cassette 45 may be used as the cassette for collection. Alternatively, the additional function cassette 45 may be used as a cassette for replenishment and collection.
[0142] The user interface 12 may receive the collection command. When the collection command is received, media may be discharged from at least one medium cassette of the plurality of medium cassettes 41 to 44. The media discharged from the at least one medium cassette may be collected to the additional function cassette 45 by the transfer path 60 connected to the additional function cassette 45.
[0143] In the collection process, the media for the collection, which are discharged from the at least one medium cassette may not pass through the discrimination unit 25, but be transferred to the additional function cassette 45. Here, the number of media collected to the additional function cassette 45 has to be managed.
[0144] Thus, a sensor 62 for sensing the number of transferred media may be disposed in the transfer path 60.
[0145] Thus, the number of media collected to the additional function cassette 45 may be calculated by the sensor 62, and the calculated number of media may be stored in the memory 13.
[0146] Also, the media for the collection, which are discharged from the at least one medium cassette may be collected to the additional function cassette 45 via a minimum transfer path to minimize an occurrence of jamming in the transfer process.
45 is disposed in the safe 70, the security of the collected media may be secured.

Emphasis provided.
	Regarding Claim 1, Lee does not expressly teach a second storage which stores money and is attachable to and detachable from a body of the apparatus outside the safe housing.
	Regarding Claim 1, Lee does not expressly teach, but Roosch teaches a second storage, i.e., cassette module (50), as mentioned in paragraph 27, 36 and 42, and as illustrated in figures 2, 4, 8 and 9, for example, which stores money, i.e., in the form of banknotes, and is attachable to and detachable from a body, i.e, door cover (60), of the apparatus (10) outside the safe housing (20), as illustrated in figures 2, 4 and 9 and as mentioned at paragraph 5, last sentence, i.e., “a cassette module located between the door cover and the door safe and which houses a removable cassette for storing documents”, and at paragraph 52, first sentence, i.e., “[b]efore any skimming mode is available, the user must open the door cover 60 and then insert a cassette 110 within the cassette structure 51”.
Regarding Claim 1, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a second storage which stores money and is attachable to and detachable from a body of the apparatus outside the safe housing as taught by Roosch, in Lee’s money handling apparatus for the purpose of allowing a third party such as armored car personnel to 
Regarding Claim 2, Lee teaches wherein the second route is shorter than the first route, as illustrated in figures 2, 3, 5-8, 10, 12, 15, 17 and 20-24 (the first route) and figures 4, 9, 11 and 18 (the second route).
Regarding Claim 9, Lee teaches wherein the controller selects the first route in collecting a designated number of the money from the first storage, and selects the second route in collecting all the money stored in the first storage, as mentioned at paragraphs 48, 135, 151-156 and 170-174, for example.  Note also that Lee teaches wherein the controller (14, 16) selects the second route if data about the money stored in the first storage has been acquired, i.e., via the discriminator (25), and selects the first route if the data about the money stored in the first storage has not been acquired, noting the reject part (23), “for storing a medium that is not recognized by the discrimination unit 25, or determined as a faulty medium in the counting process and/or deposit process”as mentioned at paragraph 76.
Regarding Claim 32, see rejection of Claim 1, above.
Regarding Claim 33, see rejection of Claim 2, above.

(s) 10-12, 30, 31, 37 and 38, is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0163144 A1) in view of Roosch et al (US 2012/0012435 A1) and further in view of Sakamoto (US 2010/0025911 A1).

Regarding Claims 10-12, 30, 31, 37 and 38, Lee teaches the system as described above.
Regarding Claim 10, Lee does not expressly teach wherein the controller selects the first route if the number of the money to be collected from the first storage is less than a predetermined number, and selects the second route if the number of the money to be collected from the first storage is more than or equal to the predetermined number.
Regarding Claims 10, Lee does not expressly teach, but Sakamoto teaches a specific condition as illustrated at figure 5, noting the storage destinations for each denomination and several conditions such as priority order and denomination number as well as denomination and country, as set by a storage destination portion (34b), as illustrated at figure 3 and as mentioned at paragraphs 65, and 70, for example, noting that if an overflow condition results, then the banknotes are sent to the collection box, for example.
Regarding Claim 10, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a set of conditions, such as priority order of each banknote, or an overflow condition, as set by a storage destination portion, as taught by Sakamoto, in Lee’s money handling system for the 
Regarding Claim 10, before the effective filing date, it would have been obvious to one of ordinary skill in the art to have provided wherein the controller selects the first route if the number of the money to be collected from the first storage is less than a predetermined number, and selects the second route if the number of the money to be collected from the first storage is more than or equal to the predetermined number, as taught by Roosch and Sakamoto in Lee’s money handling apparatus, noting that it is a matter of design choice as to what cash inventory levels cause either the first or second route to be used since Lee and Roosch already teach the money handling apparatus with collection cassette module located outside the safe area holding the cassettes and Sakamoto already teaches the storage destination determination portion that determines destinations of banknotes based upon specific conditions and parameters such as the denomination or country or whether the banknote is overflow or not, as described above.
Regarding Claim 11, Lee teaches a reconciliation process, i.e., performance of an reconciliation/audit process, as mentioned at paragraphs 13, 148-155 and 158-167, and as illustrated in figures 10, 11, 12 and 24, for example.  See also paragraphs 302-320.  
Regarding Claim 11, Lee does not expressly teach wherein a controller which selects either the first route or the second route in accordance with a specific condition in a reconciliation process of storing the money fed from the first storage into the second storage, and storing the money fed from the second storage into the first storage.
Regarding Claims 11, Lee does not expressly teach, but Sakamoto teaches wherein a controller, i.e., upper unit control portion (34) and storage destination determination portion (34b), as illustrated in figure 3 and as mentioned at paragraphs 64-66,  which selects either the first route or the second route in accordance with a specific condition in a reconciliation process, i.e., such as an audit process, as taught by Lee in paragraphs 13, 148-155, 158-167 and 302-320, and as illustrated in figures 10, 11, 12 and 24, for example, of storing the money fed from the first storage into the second storage, and storing the money fed from the second storage into the first storage during such a reconciliation process, for example.
Regarding Claim 11, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein a controller which selects either the first route or the second route in accordance with a specific condition in a reconciliation process of storing the money fed from the first storage into the second storage, and storing the money fed from the second storage into the first storage, via a set of conditions, such as priority order of each banknote, or an overflow condition, as set by a storage destination portion, as taught by Sakamoto, in Lee’s money handling system for the purpose of directing banknotes to the collection cassette and therefore, using either the first or second route according to the destination 
Regarding Claim 12, Lee does not expressly teach, wherein the controller selects either the first route or the second route in accordance with the specific condition in transporting the money from the first storage to the second storage, and in transporting the money from the second storage to the first storage.
Regarding Claim 12, Lee does not expressly teach, but Sakamoto teaches wherein the controller, as taught by Sakamoto, selects either the first route or the second route in accordance with the specific condition, i.e., a set of conditions, such as priority order of each banknote, or an overflow condition, as set by a storage destination portion, as taught by Sakamoto, in transporting the money from the first storage to the second storage, and in transporting the money from the second storage to the first storage, i.e., such as an audit process, as taught by Lee in paragraphs 13, 148-155, 158-167 and 302-320, and as illustrated in figures 10, 11, 12 and 24.
Regarding Claim 30, Sakamoto teaches further comprising:
a setting unit, i..e, operation setting (27), as illustrated at figure 3, and as mentioned at paragraph 100, for example, which sets the specific condition.
Regarding Claim 31, Sakamoto teaches wherein the specific condition includes a condition concerning a use environment of the money handling apparatus, noting that “a collection condition” is considered to be a condition based 
Regarding Claim 37, see Claim 30, above.
Regarding Claim 38, see Claim 31, above.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0163144 A1) in view of Roosch et al (US 2012/0012435 A1), further in view of Sakamoto (US 2010/0025911 A1) and further in view of Daout et al (US 2004/0093117 A1).

Regarding Claims 15, Lee teaches the system as described above.
Regarding Claim 15, see rejection of Claim 11, above.
Regarding Claim 15, Lee teaches a reconciliation process, i.e., performance of an audit, as mentioned at paragraphs 13, 148-155 and 158-167, and as illustrated in figures 10, 11, 12 and 24, for example.  See also paragraphs 302-320.  
Regarding Claim 15, Lee does not expressly teach wherein in accordance with a reconciliation level of the reconciliation process, the controller selects either the first route or the second route in transporting the money from the first storage to the second storage, and selects the other one of the first route or the second route in transporting the money from the second storage to the first storage.
wherein in accordance with a reconciliation level of the reconciliation process, i.e, threshold levels, as mentioned at paragraphs 1, 28 and 69 and as illustrated at figure 2, the controller (18), as mentioned at paragraphs 20, 21 and as illustrated in figure 1, for example, selects either the first route or the second route in transporting the money from the first storage to the second storage, and selects the other one of the first route or the second route in transporting the money from the second storage to the first storage, as mentioned at paragraph 27, for example, showing that in choosing between destinations for banknotes, a specific transportation route amongst various transportation routes are chosen.  See paragraph 27 as follows.
[0027] In the illustrated embodiment, this is achieved by virtue of the fact that the controller 18 can, by operating the gate 20, prevent banknotes of a particular denomination from being sent to the banknote store 4, even if there is sufficient capacity in the banknote store 4 to accommodate such banknotes, and even if such banknotes are of an appropriate denomination, i.e. D1, D2, D3 or D4, for delivery to the store. The banknotes are instead sent to the cashbox 22. The consequence of this is that the multi-denominational store 4 will not be filled to capacity by banknotes of this particular denomination, so that sufficient room is left for banknotes of different ones of the denomination D1, D2, D3 and D4 to be subsequently sent to the store 4 after having been received by the validator 8. Therefore, the controller 18 can control the relative quantities of the different denominations so that a desired distribution, which is likely to be suitable for change dispensing operations, is stored.
Emphasis provided.  
Regarding Claim 15, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided wherein in accordance with a reconciliation level of the reconciliation process, the controller selects either the first route or the second route in transporting the money from the first storage to the second storage, and selects the other one of the first route or the second route in transporting the money from the second storage to the first storage by  tracking reconciliation levels in the form of inventory thresholds, as taught by Daout, in Lee’s money handling apparatus, for the purpose of balancing the inventory of banknote denominations between storage cassettes.
Claim(s) 26-28 and 34-36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al (US 2016/0163144 A1) in view of Roosch (US 2012/0012435 A1) and further in view of Ledoux et al (US 2016/0125681 A1).

Regarding Claims 26-28 and 34-36, Lee teaches the system as described above.

Regarding Claim 26, Lee does not expressly teach, further comprising a detection unit which is operable to detect that the second storage is attached to the body of the apparatus.

Regarding Claim 26, Lee does not expressly teach, but Ledoux teaches 
further comprising a detection unit (730), as mentioned at paragraphs 11, 54 and 55, and as illustrated in figures 14a, 14b, which is operable to detect that the second storage is attached to the body of the apparatus.
Regarding Claim 26, before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to have provided a detection unit which is operable to detect that the second storage is attached to the body of the apparatus, as taught by Ledoux, in Lee’s banknote handling apparatus for the purpose 
Regarding Claim 27, Lee teaches wherein the controller (14, 16) starts the process when the detection unit, as taught by Ledoux, detects attachment of the second storage as taught by Roosch and Lee, which would have been obvious for the purpose of ensuring the money handling device of Lee is only operational when all cassettes/storage devices are firmly attached.
Regarding Claim 28, Lee teaches wherein the controller (14, 16) stops the process being currently performed when the detection unit, as taught by Ledoux, detects detachment of the second storage, as taught by Roosch and Lee, for the purpose of preventing banknotes from being sent to a storage location having no cassette/storage.
Regarding Claim 34, see Claim 26, above.
Regarding Claim 35, see Claim 27, above.
Regarding Claim 36, see Claim 28, above.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 2, 9-12, 15, 26-28 and 30-38 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant is encouraged to contact the Examiner should there be any questions about this rejection or in an endeavor to explore potential amendments or potential allowable subject matter.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY ALAN SHAPIRO whose telephone number is (571)272-6943.  The examiner can normally be reached on Monday-Friday generally between 8:30AM and 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

/JEFFREY A SHAPIRO/Primary Examiner, Art Unit 3619                                                                                                                                                                                                        


March 26, 2022